542 So.2d 1371 (1989)
Willie J. WATERS, Appellant,
v.
The STATE of Florida, Appellee.
No. 88-1579.
District Court of Appeal of Florida, Third District.
May 16, 1989.
Bennett H. Brummer, Public Defender, and N. Joseph Durant, Jr., Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Joni B. Braunstein, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and HUBBART and BASKIN, JJ.
PER CURIAM.
We affirm the robbery and grand theft convictions under review upon a holding that these convictions are not based, as urged, on the same underlying act  but, on the contrary, arise out of two separate acts of the defendant Willie J. Waters: (1) obtaining the victim's watch and money by fear (robbery), and (2) driving off with the victim's car after the victim abandoned the car and escaped from the defendant's presence (grand theft). This being so, the rule stated in Carawan v. State, 515 So.2d 161, 170 (Fla. 1987), is inapplicable to the instant case.
Affirmed.